Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on December 8, 2021, which paper has been placed of record in the file.
2.        Claims 1, 4-8, and 10-11 are pending in this application.



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on October 28, 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


                     

Allowable Subject Matter/Reasons for Allowance
4.       Claims 1, 7, and 11 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims recite significantly more than the abstract idea and integrate the abstract idea into a practical application, specially the generates repeated samples from a Bernoulli distribution in a separate column array which has the same height as the matrix that stores the edges of the particular random tree, selects only columns of the matrix which contain successful Bernoulli trials, stores the only columns in a separate matrix, and considers that edges associated with the successful Bernoulli trials represent possible channels of contagion process in a random tree; and applying a command for sampling from a multinomial distribution, based on the above parameters, to generate a plurality of offsprings starting from the root of the random tree in a particular simulation; applying a loop that iterates through levels of the random tree in the particular simulation”  provide computer-specific technological improvements by applying the percolation model which defines contagion process stemming from an event of a breach of a node given a particular temporal instance of network topology. The sum of all losses, given a particular node at which the infection starts and the realization of the associated contagion process, characterizes one observation point in the aggregate loss distribution due to breach. Thus, the claims are eligible.
5.         Claims 1, 7, and 11 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Cam (US 2017/0046519) discloses methods and system for defending cyberattack in real-time including processes of monitoring or modifying a network of electronically connected assets that dynamically builds relationships and dependencies among detected vulnerabilities in one or more of the assets and sensor measurements so that risk assessment can be achieved more accurately and in real-time. A process includes: identifying a plurality of vulnerabilities on a network of electronically 
           2) Rubin (US 2017/0039374) discloses a method for protecting a software system against cyberattacks comprising the following steps: subdividing the software system into components, wherein each component maps a set of input vectors to a non-deterministic set of stochastic output vectors; saving the components in a database; testing the software system by associating each component in the database with at least two mutually random input/output (I/O) test vector pairs that serve to map a random input vector to correct a non deterministic output vector; storing I/O test vectors with their respective component, wherein components in satisfaction of their I/O test vectors are valid by definition; and expunging components having invalid output vectors.
         3) Lee at al. (US 2016/0012235) disclose methods and systems to categorize, inventory, and assess the potential negative impact (or cost) on an enterprise from cybersecurity incidents. Systems and methods as described herein address a number of difficulties that an enterprise faces in managing and taking appropriate steps to reduce cybersecurity incident costs. Systems and methods as described herein can automatically identify, inventory, and group structured and/or unstructured data in an enterprise, can identify and inventory various computing devices within the enterprise that contain or have 
          Therefore, it is clear from the description of Cam's, Rubin’s, and Lee’s inventions that the combination of prior arts do not considered the possibility of: generates repeated samples from a Bernoulli distribution in a separate column array which has the same height as the matrix that stores the edges of the particular random tree, selects only columns of the matrix which contain successful Bernoulli trials, stores the only columns in a separate matrix, and considers that edges associated with the successful Bernoulli trials represent possible channels of contagion process in a random tree; as included in claims 1 and 7; applying a command for sampling from a multinomial distribution, based on the above parameters, to generate a plurality of offsprings starting from the root of the random tree in a particular simulation; applying a loop that iterates through levels of the random tree in the particular simulation, as included in claims 1 and 11.
6.         Claims (4-6) and (8-10) are allowed because they are dependent claims of the allowable independent claims 1 and 7 above, in that order.


                                                            Conclusion
7.          Claims 1, 4-8, and 10-11 are allowed.

          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               December 18, 2021